DETAILED ACTION

Drawings
The drawings were received on 2/24/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al (US 10,168,289 B2).
Regarding claim 1, as seen in fig2, Ishino et al (‘289) discloses a substrate holding member (figs1-2; title) comprising: 
a base 10 (col.3 line45) having an upper surface (figA below); and 
a plurality of convex parts 20 (col.3 lines44-48) including a root portion 22A (col.3 line46) extending from the upper surface of the base 10 (figA below) and a top portion 24 (col.3 lines47-48) positioned on the root portion 22A, each top portion 24 including a top surface (figA below), 
in each of the plurality of convex parts 20, a cross-sectional area of the root portion 22A in a horizontal direction along the upper surface (figA) of the base 10 is larger than a cross-sectional area of the top portion in the horizontal direction (figA), 
in each of the plurality of convex parts 20, a holding member 22B,24 (col.3 lines47-48,50; fig2) includes at least a portion including the top surface of the top portion 24, 
a principal component of a material forming the base 10 is silicon carbide (col.3 lines40-41), and 
the respective holding members 22B,24 of the plurality of convex parts 20 are spaced apart from each other (fig1). 
    PNG
    media_image1.png
    404
    720
    media_image1.png
    Greyscale

However, Ishino et al does not explicitly disclose that the holding member 22B,24 comprises a material having a greater Young’s modulus than the material forming the base 10. As aforementioned, Ishino et al discloses that the base 10 is formed of silicon carbide. Ishino et al further teaches that the top portion 24 of the holding member 22B,24 can be formed with 
Regarding claim 2¸ Ishino et al teaches the substrate holding member according to claim 1, wherein 
each of the plurality of convex parts 20 includes: 
a first convex part 22 (col.3 line46) comprising the root portion 22A and has an upper end surface (figA above); and 
a second convex part 24 (figA above) positioned on a portion of the upper end surface (figA above) of the first convex part 22, and comprises the top portion 24, and 
the holding member 22B,24 includes at least a portion of the second convex part 24.
Regarding claim 3, Ishino et al teaches the substrate holding member according to claim 2, wherein the holding member 22B,24 includes the second convex part 24 and an upper-end top portion 22B (col.3 line50) of the first convex part 22, the upper-end portion 22B including at least the upper end surface of the first convex part 22 (figA above).
Regarding claim 7, Ishino et al teaches the substrate holding member according to claim 1, wherein a principal component (the root portion 22A and an element 22B) and of the plurality of convex parts 20 is the same as the principal component of the material forming the base 10 (col.3 lines40-41, 45-47, “silicon carbide”).

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 8, 2021